Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 08/16/2021 has been entered and made of record. This application contains 18 pending claims. 
Claims 1, 7-8, 10 and 16-17 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10, 13 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fukuda (JP H11230972, hereinafter Fukuda).

	
Regarding to claim 1, Fukuda discloses an apparatus (fig. 1) comprising: 
an applicator (fig. 1[13]) configured to apply a voltage signal to a power semiconductor device (discloses Bias voltage is impressed from the bias circuit 13 to semiconductor 14); 
a light detector (fig. 1 shows photodetector 9) configured to detect light emission from the power semiconductor device at a plurality of detection positions (paragraph 0003, 0031 discloses to measure the emission distribution for each wavelength, the spectrum distribution of emission, and the like ) and output detection signals based on detection results, the light emission occurring in the power semiconductor device based on the applicator applying the voltage signal to the power semiconductor device (paragraph 0035 discloses when a semiconductor device has minute defects such as dielectric breakdown and electrical leakage inside the device, when it is operated by applying an electric field, a light emission phenomenon, hot electrons, latch-up, etc. occur from the defective parts. Luminous phenomenon occurs); and 
a determination unit (fig. 1[10] and paragraph 0039 and 42 discloses 10 and CPU 8 served as a determination unit) configured to determine a quality of the power semiconductor device based on temporal changes of the detection signals (paragraph 0039 and 42 discloses 10 to measure the emission distribution, that is, the . 

Regarding to claim 10, Fukuda discloses a method (fig. 1 and paragraph 0005) comprising: 
applying a voltage signal to a power semiconductor device (fig. 1 and paragraphs 17-18, 26 discloses applied bias voltage from [13] to sample 14); 
detecting light emission from the power semiconductor device (fig. 1 and paragraphs 0003, 0031) at a plurality of detection positions (fig. 1 and paragraph 31 discloses the CPU 8 control the position of stage 2) and outputting detection signals based on detection results (fig. 3[S14-15]), the light emission occurring in the power semiconductor device based on the applicator applying the voltage signal to the power semiconductor device (paragraph 0035 discloses when a semiconductor device has minute defects such as dielectric breakdown and electrical leakage inside the device, when it is operated by applying an electric field, a light emission phenomenon, hot electrons, latch-up, etc. occur from the defective parts. Luminous phenomenon occurs); and 
determining the quality of the power semiconductor device based on temporal changes of the detection signals (paragraph 0039 discloses 10 to measure the emission distribution, that is, the location and distribution of defects and the like from the detection results of the probe 3 input via the optical fiber 15 and the spectroscope 11, and outputs the measurement results to the CPU 8). 

Regarding to claims 4 and 13, Fukuda discloses the apparatus according to claim 1, wherein the light detector detects light from the power semiconductor device at a plurality of detection positions including a peripheral portion of the power semiconductor device (fig. 1 and paragraph 0039 discloses a scanning system and scan a plurality thus it indicates a plurality of detection positions including a peripheral portion). 

Regarding to claims 6 and 15, Fukuda discloses the apparatus according to claim 1, wherein the light detector individually detects light from the power semiconductor device at the plurality of detection positions (fig. 4-6 discloses the light detector individually detects light from the power semiconductor device at a position. Paragraph 0039 and fig. 1 discloses to detect at plurality of positions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claim 1 above, and further in view of NAKAMURA.

Regarding to claim 2, Fukuda discloses the apparatus according to claim 1.
However Fukuda does not disclose further comprising a comparison unit configured to compare the temporal changes of the detection signals with a preset threshold value, wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit.
NAKAMURA discloses an apparatus to determine the failure of the semiconductor device comprising a comparison unit (the controller also considers as a comparison unit) configured to compare the temporal changes of the detection signals with a preset threshold value (paragraph 0044 and fig. 3 step 15 discloses the comparison of the detection signal to a threshold using the control system 28), wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit (paragraph 0050 discloses to identify the failure part). 
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into Fukuda in to accurately determine the quality of a power semiconductor device by operation analysis before breakdown of an element (paragraph 27 of NAKAMURA).

Regarding to claim 3, Fukuda discloses the apparatus according to claim 1, 
However Fukuda does not disclose further comprising a comparison unit configured to compare the temporal changes of the detection signals with each other, wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit.
NAKAMURA discloses an apparatus to determine the failure of the semiconductor device comprising a comparison unit configured to compare the temporal changes of the detection signals with each other, wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit (paragraph 0050 plurality of electrical property images obtained in this way are compared with each other, and the electrical property image in which the electrical property caused by the OBIC is sharply changed is identified, and thereby, the failure part can be identified). 
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into Fukuda in to accurately determine the quality of a power semiconductor device by operation analysis before breakdown of an element (paragraph 27 of NAKAMURA).


Regarding to claims 7 and 16, Fukuda discloses the apparatus according to claim 1, except wherein the applicator applies the voltage signal to the power semiconductor device causing avalanche breakdown to the power semiconductor device.
 Fig. 3, 6 and paragraphs, 0004 0033, 0049 of NAKAMURA. 
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into 

Regarding to claims 8 and 17, Fukuda in view of NAKAMURA discloses the apparatus according to claim 7 and 16 respectively, wherein the light detection unit detector detects the light emission occurring in the power semiconductor device due to the avalanche breakdown (fig. 1 and paragraph 32 of Fukuda and fig. 3-6, paragraph 0010, 0049 of NAKAMURA). 

Regarding to claim 11, Fukuda discloses the method according to claim 10.
However Fukuda does not disclose further comprising comparing the temporal changes of the detection signals with a preset threshold value, wherein the quality of the power semiconductor device is determined based on a comparison result. 
NAKAMURA discloses an apparatus to determine the failure of the semiconductor device comprising comparing the temporal changes of the detection signals with a preset threshold value (paragraph 0044 and fig. 3 step 15 discloses the comparison of the detection signal to a threshold using the control system 28), wherein the quality of the power semiconductor device is determined based on a comparison result (paragraph 0050 discloses to identify the failure part).
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into 

Regarding to claim 12, Fukuda discloses the method according to claim 10, except further comprising of comparing the temporal changes of the detection signals with each other, wherein the quality of the power semiconductor device is determined based on a comparison result.
 NAKAMURA discloses an apparatus to determine the failure of the semiconductor device (paragraph 0050 plurality of electrical property images obtained in this way are compared with each other, and the electrical property image in which the electrical property caused by the OBIC is sharply changed is identified, and thereby, the failure part can be identified. 
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into Fukuda in to accurately determine the quality of a power semiconductor device by operation analysis before breakdown of an element (paragraph 27 of NAKAMURA).


Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claim 1 and 10 respectively above, and further in view of Takahashi.

Regarding to claims 5 and 14, Fukuda discloses the apparatus according to claim 1, wherein the light detection unit [[simultaneously]] detects light from the power semiconductor device at the plurality of detection positions (stage to move sample). 
However, Fukuda does not disclose the light detection unit simultaneously detects light from the power semiconductor device at the plurality of detection positions.
Takahashi discloses a system include detector 113 which is a two-dimensional detector such as a CCD camera, photo-diode array or vidicon camera for simultaneously detects light from the DUT at the plurality of detection positions
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of Takahashi into Fukuda in order to detect voltages at a plurality of points of an object under test and to improve the spatial resolution and thereby improve voltage measurement accuracy (paragraphs 20-21 of Takahashi).

Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claim 1 and 10 respectively above, and further in view of Matsumoto.

Regarding to claims 9 and 18, Fukuda discloses the apparatus according to claim 1 and 10 respectively, except wherein a time resolution of the light detector is 1 .mu.s or less. 

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of Matsumoto into Fukuda in order to observe a change in an electron state (electron transfer) of a molecule (or an atom) excited by light irradiation with a high time resolution and a high spatial resolution (paragraph 0009 of Matsumoto).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.